In the charge to the jury they were told under certain conditions to find appellant guilty of possessing liquor capable of producing intoxication, and to fix his punishment. Their verdict is quoted in our former opinion, which held that, construing the verdict in connection with the charge, same was sufficient to show that the jury intended to find appellant guilty of possessing intoxicating liquor for purposes of sale. That the charge may be looked to in such case is well settled. Foster v. State, 21 Texas *Page 288 
Crim. App. 87; Hutto v. State, 7 Texas Crim. App. 47; Marshall v. State, 4 Texas Crim. App. 549. Verdicts are to be given reasonable intendment, are to have reasonable interpretation, and are not to be avoided unless from necessity originating in doubt of their import, or the immateriality of the issue found, or their manifest tendency to work injustice. Williams v. State, 5 Texas Crim. App. 233. The verdict is to be reasonably construed, and in such manner as to give it the meaning intended to be conveyed by the jury. McGee, et al. v. State,39 Tex. Crim. 190. In this case the court told the jury in the charge that proof of possession of more than a quart of intoxicating liquor made out a prima facie case of guilt, and this we think accounts for expressions in the verdict, which might easily be held surplusage. We think the intention of the jury apparent from the verdict, and that the disposition of the case in the original opinion was correct.
The motion for rehearing will be overruled.
Overruled.